        Case: 20-30007, 12/11/2020,
 Case 1:18-cr-02037-SMJ             ID: 11924881,
                          ECF No. 325              DktEntry:
                                         filed 12/11/20      16, Page 1 of
                                                         PageID.2444       1 1 of 1
                                                                        Page




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                          DEC 11 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                      No.    20-30007

                Plaintiff-Appellee,            D.C. No. 1:18-cr-02037-SMJ-1
                                               Eastern District of Washington,
 v.                                            Yakima

LORENZO ELIAS MENDEZ,                          ORDER

                Defendant-Appellant.

      Appellant’s motion for a stay of proceedings (Docket Entry No. 13) is

granted. The briefing schedule is stayed pending resolution of appellant’s request

for a limited remand, which will be decided by separate order.

      Appellant’s motion for an extension of time to file the opening brief (Docket

Entry No. 14) is denied as moot.




                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Manisha Munshi
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
